Electronically Filed
                                                    Supreme Court
                                                    SCWC-12-0001024
                                                    10-JUN-2015
                                                    07:50 AM




                        SCWC-12-0001024


          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


 HOVEY B. LAMBERT, TRUSTEE UNDER THAT HOVEY B. LAMBERT TRUST, an
unrecorded Revocable Living Trust Agreement dated April 5, 2002,
                  Respondent/Plaintiff-Appellee,

                              vs.

      WAHA (k); PAHUPU (k); RAHELA KANIU; GEORGE KAKELAKA LUA;
 CLARENCE LUA; ROSE DAVIDSON LUA; GEORGE LUA; ARDYS LUA; KENNETH
       LUA; ELLEN LUA; DELARINE TEENEY, also known as DELIRINE
  GALLAGHER; VIOLET LUA, also known as VIOLET OHUMUKINI; ARTHUR
  OHUMUKINI; MELODY OHUMUKINI; SIMEON LUA, also known as SIMEON
      LANI LUA; MAKAHIWA K. LUA, JR.; DAWN K.T. WASSON; JOANNA
  THOMPSON; HOWARD LUA, also known as HOWARD KEAWE LUA; TONI-SUE
    LUA; JEREMY K. LUA; JOEL LUA; JENILYNNE LUA LONGI; PATRICIA
  MALIA LUA MATAGI; GRAYCE DEAN; GERALDINE ROBERTS; VICKIE PILI;
FALEMAʻO PILI; JAMES LUA; PAULINE THORNTON, also known as PAULINE
  LUA; ROBERT LUA; JANICE L. KAI; JEAN P. CARSON; LAURENCE LUA;
  MARGO HOWLETT; ETUATE FA, also known as EDWARD FA; JOELENE FA;
      MARIA LUA KAMAI, also known as MARAEA KAMAE; LEONARD LUA;
    LORRAINE LUA; LEONARD R. LUA, JR.; EVELYN MAKAVECKAS; HENRY
  KAMAE, JR.; KANE KAMAE; KENNETH KAMAE; KLENNMEYER KAMAE, SR.;
   HARRIET KAMAE; KAY-VOLA SHANNON; KWEN-LYNN BRANDOW; CRAIG T.
     BRANDOW; HAZEL LUA NEMOTO; LAWRENCE NAOKI NEMOTO; LARYNELL
  NEMOTO-HUSEMANN, also known as GIGI GALDONES; TYRONE GALDONES;
    HEIDI K. KELEOPAA; KIANA N.H. JODELL; DAWNE BALDERSON, also
 known as DONNA SMITH; MAUREEN HARDIN; JOEL K. LUA; CYNTHIA LUA;
 SAMUEL LUA, also known as SAMUEL MASAO LUA; CAROLYN LUA; ROBERT
   E. MASSEY; DANIEL L. MASSEY; CAROL L. MASSEY; ROBIN ING; AMY
DRUMMUNDO; MAILE VANAMAN, also known as MAILILEI VANAMAN; GEORGE
LUA, also known as GEORGE POOKELA LUA; KALLEN LUA; INGRED MAILE;
  STRAIDE LUA; LANELL LUA; WARREN LUA; ROSE KOLUANA LUA; THELMA
    LUA, also known as THELMA WHITE, also known as LANI WHITE;
      PROPERTY RESERVE, INC.; ANA TEKIATA FINAU; LUCY LEIAHOLA
GIRELLI; GEORGE NEHEMIA NIHIPALI, JR.; ROSEMARY MONTANO; COLLEEN
 CARRIER; JEFFREY LUA; HARMONY ELAM; ELIZABETH BAL; HYRUM K. YEE
  POONG; MARGARET-ANN LUA; MARIAN KAPANUI; ANNETTE LAMM; SAFFIRE
  MAKAENA; ERICA MASSEY; JUANITA KAHANU POST; KEINARD HANS POST;
      KEINARD K. POST; WALTER SHANNON; GEORGE SHANNON; KATHLEEN
     SHANNON; DEPARTMENT OF TAXATION OF STATE OF HAWAII; UNITED
      STATES OF AMERICA INTERNAL REVENUE SERVICE; DEPARTMENT OF
    PLANNING AND PERMITTING, CITY AND COUNTY OF HONOLULU; CHILD
  SUPPORT ENFORCEMENT AGENCY OF STATE OF HAWAII; HAWAII PACIFIC
      FEDERAL CREDIT UNION, Respondents/Defendants-Appellees,

                                 and

         LESIELI TEISINA, Petitioner/Defendant-Appellant,

                                 and

       PENISIMANI TEISINA, Petitioner/Intervenor-Appellant,

                                 and

   MALTBIE K. NAPOLEON, Respondent/Party-In-Interest-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0001024; CIVIL NO. 09-1-2529)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, acting C.J., Pollack, and Wilson, JJ., and Circuit
Judge Perkins, in place of Recktenwald, C.J., recused, and Circuit
            Judge Kim, in place of McKenna, J., recused)

            Petitioner/Defendant-Appellant Lesieli Teisina and

Petitioner/Intervenor-Appellant Penisimani Teisina’s Application

for Writ of Certiorari, filed on May 7, 2015, is hereby

accepted.



                                  2
          IT IS FURTHER ORDERED, that no oral argument will be

scheduled in this case at this time.   Any party may, within ten

days and pursuant to Rule 34(c) of the Hawaiʻi Rules of Appellate

Procedure, move for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, June 10, 2015.

R. Steven Geshell               /s/ Paula A. Nakayama
for petitioners
                                /s/ Richard W. Pollack
Philip J. Leas and
W. Keoni Shultz                 /s/ Michael D. Wilson
for respondent
                                /s/ Richard K. Perkins
Hovey B. Lambert
                                /s/ Glenn J. Kim




                                3